The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 24, 2014

                                    No. 04-13-00300-CR

                                    Richard M. LOPEZ,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR5395
                          Honorable Ron Rangel, Judge Presiding


                                       ORDER
        Appellant’s brief was original due December 20, 2013. On December 3, 2013, we
granted appellant an extension and order him to file his brief by February 20, 2014. Appellant
has now requested another extension of time to April 21, 2014, more than 120 days from the
original deadline. We GRANT appellant’s motion in part and ORDER appellant to file his brief
by March 21, 2014. NO FURTHER EXTEN SIONS WILL BE GRANTED.



                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court